Tolson, J. On July 27,1962, Freesen Bros., Inc., A Corporation, filed its complaint seeking an award in the amount of $6,546.68. The complaint alleges that claimant constructed a road in Mason and Cass Counties for the Department of Conservation, and, due to a flooding condition, it was unable to complete the road within the time prescribed by the contract. In addition to the contract, claimant installed a twenty-five foot culvert as an extra at the request of the department. On January 27, 1962, claimant submitted its statement, and was advised that the appropriation had lapsed on September 30,1961, and that as a result no funds were available for payment. On December 18, 1962, a Departmental Report was filed by the Department of Conservation acknowledging the propriety of the claim, and further stating that the work was satisfactory, and that the amount sought by claimant corresponded to the records of the department. As a result of this Report, on January 28, 1963, a joint stipulation of facts was filed by claimant and respondent, which recited in substance that the complaint properly set forth the essential facts, that the amount requested was true and correct, and would have been paid in due course had the appropriation not lapsed. This Court has held in previous decisions that, where the evidence shows that the only reason the claim was not paid was due to the fact that, prior to the time a statement was presented, the appropriation lapsed, an award will be made. Continental Oil Co. vs. State of Illinois, 23 C.C.R. 70 M. J. Holleran, Inc. vs. State of Illinois, 23 C.C.R. 17 An award is hereby made to Freesen Bros., Inc., An Illinois Corporation, in the amount of $6,546.68.